Case: 12-12475     Date Filed: 01/16/2013   Page: 1 of 2

                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-12475
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 5:11-cr-00043-RS-3

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

GAELAN PIERRE SPRUILL,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________
                               (January 16, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Dustin Stephenson, appointed counsel for Gaelan Pierre Spruill in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 12-12475     Date Filed: 01/16/2013   Page: 2 of 2

1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merits of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Spruill’s convictions and

sentences are AFFIRMED.




                                         2